DETAILED ACTION
	This action is a first action on the merits. The preliminary amendment filed on February 8, 2022 has been entered. In response to the restriction/ election requirement dated April 25, 2022 claims 1-7 and 15-18 are withdrawn. Claims 8-14 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-14, drawn to a coring apparatus, classified in E21B 25/00, in the reply filed on June 24, 2022 is acknowledged.
Claims 1-7 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application claims benefit of US Provisional Application No. 62/970,909 filed on February 6, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Connell et al., US 2017/0306713 (hereinafter Connell).
Claim 8: Connell discloses a coring apparatus (core barrel assembly 10), comprising: 
an outer tube (outer barrel 12); 
an inner tube (inner barrel 14) positioned within the outer tube (12) (see Fig 2); 
a bearing assembly (bearing 24) configured to allow rotation of the outer tube (14) around the inner tube (12) (inner barrel 14 is thus restricted from rotating when torque is transmitted through the drill pipe 50, par [0103]); and 
at least one arrangement wherein a measurements while drilling device (sensor 34) is positioned within the inner tube (14) (see Fig 2) and configured to measure at least one parameter (for measuring coring parameters in the coring assembly, par [0106]).

Claim(s) 8, 9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Aumann et al., US 2002/0033281 (hereafter Aumann).
Claim 8:  Aumann discloses coring apparatus (coring device 10), comprising: 
an outer tube (outer barrel 14); 
an inner tube (inner tube 16) positioned within the outer tube (14) (inner tube 16 is retained within the outer barrel 14, Fig 1, par [0053])
a bearing assembly (bearing 154) configured to allow rotation of the outer tube around the inner tube (allows rotation of the bit 102 relative to the inner tube 126 while maintaining the rotational orientation of the inner tube 126 and core catcher 120, Fig 1, par [0059]); and 
at least one arrangement wherein a measurements while drilling device is positioned within the inner tube and configured to measure at least one parameter (plug 364 includes various sensors, plug 364 is located within the inner tube 126, Fig 2D, par [0077]).
Claim 9: Aumann discloses wherein the at least one arrangement is a pressure sensor (various pressure sensors including pressure transducer 392) configured to read a pressure within the coring apparatus (pressure transducer 392 may provide pressure data during the drilling operation, pressure monitoring can occur to ensure that the inner barrel 342 does not become pressurized over a maximum internal pressure, par [0078]).
Claim 14: Aumann discloses further comprising: a pressure sealed plug (inner tube plug 26 sealed with O-ring 30) configured within the inner tube (14) ( see Fig 1, par [0053]).

Claim(s) 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cravatte, US 2009/0159335 (hereinafter Cravatte).
Claim 8: Cravatte discloses a coring apparatus (core barrel apparatus 10), comprising: 
an outer tube (outer core barrel 12); 
an inner tube (inner core barrel 14) positioned within the outer tube (12); 
a bearing assembly (rotatable bearing 13) configured to allow rotation of the outer tube around the inner tube (inner core barrel 14 which is rotatable with respect to the outer core barrel 12 via a rotatable bearing 13, Fig 1, par [0041]); and 
at least one arrangement wherein a measurements while drilling device is positioned within the inner tube and configured to measure at least one parameter (strain meters 22 are embedded in side wall of inner barrel, par [0044], pressure sensors 24L, 24U are located in electronics housing 20, par [0045]-[0046], rotatable bearing sensor 26 located in electronics housing measures relative rotation, par [0048]-[0049]).
Claim 9: Cravatte discloses the at least one arrangement is a pressure sensor (pressure sensors 24L, 24U) configured to read a pressure within the coring apparatus (lower pressure sensor 24L senses the pressure within the inner core barrel 14, upper pressure sensor 24U senses the pressure within the outer barrel 12, par [0045]-[0046]).
Claim 10: Cravatte discloses the measurements while drilling device is configured to transmit data to a surface environment (electronics board 32 is provided to process data received from the sensors a) to e) and transmit it using conventional data transmitting means back to the surface, par [0057]).
Claim 11: Cravatte discloses further comprising an arrangement configured to measure a difference in rotational speed between the inner tube (14) and the outer tube (12) (rotatable bearing sensor 26 measures relative rotation between inner core barrel 14 and outer core barrel 12, par [0049]).
Claim 12: Cravatte discloses further comprising: at least one pressure relief valve (pressure release mechanism, ball 25) configured to transmit dynamic pressure from the inner tube into a flow diverter (empty space located above ball 25 when seated at the top of the inner barrel 14, see Fig 1) (operable to release pressure from within the inner core barrel if the pressure differential between the inner and outer core barrels exceeds a pre-determined level, par [0022], pressure will increase until it is able to lift the ball 25 seated at the top of the inner barrel 14, allowing pressure seen by sensors 24L and 24U to be equal, par [0046]).
Claim 13: Cravatte discloses the pressure is transmitted to an empty space within the flow diverter (pressure will increase until it is able to lift the ball 25 seated at the top of the inner barrel 14, allowing pressure seen by sensors 24L and 24U to be equal, Fig 1, par [0046], the lifting of ball 25 necessarily allows pressure to be released through pathway located top of the inner core barrel 14, see Fig 1, thereby equalizing pressure between the inner barrel 14 and outer barrel 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cravatte in view of Aumann.
Claim 14: Cravatte fails to disclose further comprising: a pressure sealed plug configured within the inner tube.
Aumann discloses a coring device for retrieving core samples (par [0053]). The coring device includes an inner tube (14) positioned within an outer barrel (16). A pressure sealed plug (inner tube plug 26 sealed with O-ring 30) confined within the inner tube (14) ( see Fig 1, par [0053]). The pressure sealed plug (26) helps to control pressure within the inner tube (14) during core sample recovery (par [0054]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the coring apparatus of Cravatte to include the pressure sealed plug as disclosed by Aumann, as this modification would have helped to control pressure within the inner tube during sample recovery (Aumann, par [0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosures of Montoya et al., US 2021/0222516 (hereinafter Montoya), Deshotels, US 2019/0162047, Harmer et al., WO 2016/176153 (hereinafter Jeffryes), Johnston et al., US 8,739,898, and Stockton, US 2010/0000108 are applicable to the claims but were not relied upon in the current rejections. 
Claims 8-14 are rejected.  No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676